 

 

Exhibit 10.21

EIGHTH AMENDMENT TO LEASE

THIS EIGHTH AMENDMENT TO LEASE (this “Eighth Amendment”) is made as of
November 29, 2018, by and between ARE-480 ARSENAL STREET, LLC, a Delaware
limited liability company (“Landlord”), and TETRAPHASE PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.

Landlord and Tenant are parties to that certain Lease Agreement dated as of
November 16, 2006, as amended by that certain First Amendment to Lease dated as
of September 9, 2011, as further amended by that certain Second Amendment to
Lease dated as of March 15, 2012, as further amended by that certain Third
Amendment to Lease dated as of September 18, 2012, as further amended by that
certain Fourth Amendment to Lease dated as of November 20, 2013, as further
amended by that certain Fifth Amendment to Lease dated as of September 4, 2014,
as further amended by that certain Sixth Amendment to Lease dated as of March
24, 2015, and as further amended by that certain Seventh Amendment to Lease
dated as of June 18, 2015 (as amended, the “Lease”).  Pursuant to the Lease,
Tenant leases certain premises containing approximately 37,438 rentable square
feet (the “Premises”) in a building located at 480 Arsenal Street, Watertown,
Massachusetts (“Building”).  The Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.The Term of the Lease is scheduled to expire on November 30, 2019.

C.Landlord and Tenant desire, among other things, to amend the Lease to extend
the Term of the Lease through November 30, 2022 (the “Eighth Amendment
Expiration Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Term.  The Term of the Lease is hereby extended with respect to the entire
Premises through the Eighth Amendment Expiration Date.  Tenant’s occupancy of
the Premises through the Eighth Amendment Expiration Date shall be on an “as-is”
basis and Landlord shall have no obligation to provide any tenant improvement
allowance or make any alterations to the Premises.  Tenant has no right to
extend the Term of the Lease beyond the Eighth Expansion Premises Commencement
Date.

2.

Base Rent.  Tenant shall continue to pay Base Rent as provided in the Lease
through November 30, 2019.  Commencing on December 1, 2019, Tenant shall pay
Base Rent with respect to the entire Premises equal to $50.00 per rentable
square foot of the Premises per year.  Commencing on December 1, 2020, and
continuing thereafter on each December 1st through the Eighth Amendment
Expiration Date (each an “Adjustment Date”), Base Rent shall be increased by
multiplying the Base Rent payable immediately before such Adjustment Date by 2%
and adding the resulting amount to the Base Rent payable immediately before such
Adjustment Date.

For the avoidance of doubt, Tenant shall continue to pay Tenant’s Share of
Operating Expenses and all other charges as set forth in the Lease.

730602223.11[guhnpkxoxob4000001.jpg]

--------------------------------------------------------------------------------

 

3.

OFAC.  Tenant and, to the best of Tenant’s knowledge, all beneficial owners of
Tenant are currently (a) in compliance with and shall at all times during the
Term of this Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the Term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

4.

Miscellaneous.

a.This Eighth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Eighth Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.Landlord and Tenant each represents and warrants that it has not dealt with
any broker, agent or other person (collectively, “Broker”) in connection with
the transaction reflected in this Eighth Amendment and that no Broker brought
about this transaction, other than CBRE.  Landlord and Tenant each hereby agree
to indemnify and hold the other harmless from and against any claims by any
Broker, other than CBRE, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.

c.This Eighth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

d.This Third Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.  Electronic signatures shall be deemed original
signatures for purposes of this Third Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as original
signatures.

e.Except as amended and/or modified by this Eighth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Eighth Amendment.  In the
event of any conflict between the provisions of this Eighth Amendment and the
provisions of the Lease, the provisions of this Eighth Amendment shall
prevail.  Whether or not specifically amended by this Eighth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Eighth Amendment.




730602223.12[guhnpkxoxob4000001.jpg]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as of
the day and year first above written.

LANDLORD:

ARE-480 ARSENAL STREET, LLC,
a Delaware limited liability company

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

By:
Its:

TENANT:

TETRAPHASE PHARMACEUTICALS, INC.,
a Delaware corporation

 

By:
Its:

 

730602223.13[guhnpkxoxob4000001.jpg]